United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                               July 18, 2003
               IN THE UNITED STATES COURT OF APPEALS     Charles R. Fulbruge III
                                                                 Clerk
                       FOR THE FIFTH CIRCUIT



                             No. 03-30093
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ANTON L ROBINSON, also known as AT

                     Defendant - Appellant


                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 01-CR-30044-1
                        - - - - - - - - - -

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Anton L. Robinson appeals his conviction, following a jury

trial, of conspiracy to possess with intent to distribute 50

grams or more of cocaine base, in violation of 21 U.S.C. § 846.

     Robinson contends that the trial evidence was insufficient

to support his conviction, mainly because the Government’s

case was based largely on the “uncorroborated” testimony of an

informant and coconspirators who had received money or sentencing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30093
                                -2-

benefits from the Government.   The evidence was not insufficient

to support Robinson’s conviction.   See United States v. El-Zoubi,

993 F.2d 442, 445 (5th Cir. 1993); United States v. Peters,

283 F.3d 300, 307 (5th Cir.), cert. denied, 536 U.S. 934 (2002).

Several witnesses testified that Robinson sold them large

quantities of cocaine base, and one coconspirator who worked

closely with Robinson testified that Robinson manufactured

approximately four kilograms of cocaine base per month for

nine months.   “As long as it is not factually insubstantial or

incredible, the uncorroborated testimony of a co-conspirator,

even one who has chosen to cooperate with the government in

exchange for non-prosecution or leniency, may be constitutionally

sufficient evidence to convict.”    United States v. Westbrook,

119 F.3d 1176, 1190 (5th Cir. 1997).   Robinson has not shown

that the coconspirator testimony in his case was “factually

insubstantial or incredible.”

     For the first time on appeal, Robinson contends that the

Government violated his due process rights by failing to disclose

the full extent of the coconspirators’ plea agreements.

Although it is true that the Government violates a defendant’s

due-process rights by knowingly using, or failing to correct

false or misleading testimony, see United States v. Mason,

293 F.3d 826, 828 (5th Cir. 2002), Robinson has not shown that

any false testimony was given regarding the plea agreements.

Robinson has not shown error, plain or otherwise.

     Robinson also maintains that his due-process rights

were violated when the sentencing court considered allegedly
                           No. 03-30093
                                -3-

unreliable coconspirator statements contained in his Presentence

Report (“PSR”).   This court has held that PSR information

generally bears “indicia of reliability” that are sufficient

to withstand scrutiny under the Due Process Clause and that the

defendant must present rebuttal evidence.   See United States

v. Montoya-Ortiz, 7 F.3d 1171, 1180 (5ht Cir. 1993); United

States v. Brown, 54 F.3d 234, 242 (5th Cir. 1995); U.S.S.G.

§ 6A1.3.   Robinson has not established that the PSR information

in his case was unreliable.

     The district court did not clearly err in imposing a two-

level guidelines increase based on Robinson’s role as a manager

or supervisor in the offense.   See United States v. Parker,

133 F.3d 322, 329-30 (5th Cir. 1998); U.S.S.G. § 3B1.1(c).

The evidence was sufficient to show Robinson managed or

supervised coconspirator Brandon Wright.

     For the first time on appeal, Robinson contends that the

district court erred in assessing two criminal-history points

for his 1990 conviction of possession of drug paraphernalia.

This contention is frivolous because the PSR information reflects

that Robinson’s sentence of confinement for this offense far

exceeded 60 days, the baseline for the two-point assessment.

See U.S.S.G. § 4A1.1(b).

     Robinson’s conviction and sentence are AFFIRMED.